 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    CURB MOBILITY, LLC,                                    Case No. 2:18-cv-02416-MMD-GWF
 8                                          Plaintiff,
             v.                                                           ORDER
 9
      KAPTYN, INC., et al.,
10
                                        Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion to Serve Defendant Triad
13   Transportation Technologies, LLC via the Nevada Secretary of State (ECF No. 14), filed on
14   February 12, 2019.
15          Plaintiff requests permission to serve Defendant Triad Transportation Technologies, LLC
16   via the Nevada Secretary of State pursuant to Rule 4(h) and 4(e)(1) of the Federal Rules of Civil
17   Procedure. Fed. R. Civ. P. 4(h)(1)(A) permits service upon a corporation “in the manner prescribed
18   by Rule 4(e)(1) for serving an individual.” Fed. R. Civ. P. 4(e)(1) permits service upon an
19   individual by “following state law for serving a summons in an action brought . . . in the state
20   where the district court is located where service is made.” Nevada Rule of Civil Procedure 4(d)(1)
21   governs service upon an entity formed under or registered to do business in Nevada and allows for
22   service on a corporation to be made on the Nevada Secretary of State.
23          Plaintiff represents that it has attempted to serve Defendant Triad Transportation
24   Technologies, LLC’s registered agent. Defendant’s listed address, however, was no longer in use.
25   Upon review of Plaintiff’s declaration, the Court finds that service upon Defendant Triad
26   Transportation Technologies, LLC through the Nevada Secretary of State in a manner consistent
27   with Fed. R. Civ. P. 4 and Nev. R. Civ. P. 4(d)(1) is warranted. The Court, therefore, grants
28   Plaintiff’s motion and Plaintiff is authorized to serve Defendant Triad Transportation
                                                         1
 1   Technologies, LLC in a manner consistent with Nev. R. Civ. P. 4(d)(1) by (1) delivering a copy

 2   of the summons and complaint to the Nevada Secretary of State; (2) posting a copy of the process

 3   in the office of the clerk of the court in which such action is brought or pending; and (3) mailing a

 4   copy of the summons and complaint to the last known address of a known officer, general partner,

 5   member, manager, trustee or director of Defendant Triad Transportation Technologies, LLC.

 6   Accordingly,

 7          IT IS HEREBY ORDERED that Plaintiff’s Motion to Serve Defendant Triad

 8   Transportation Technologies, LLC via the Nevada Secretary of State (ECF No. 14) is granted.

 9          Dated this 21st day of February, 2019.
10

11
                                                           GEORGE FOLEY, JR.
12                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      2
